 In the Matter of REMINGTON RAND, INC., C DIVISIONandDISTRICT 501UNITED MINE WORKERS OF AMERICACase No. R-5410. -Decided July 0, 1943Bond, SchoeneckcfKing,byMessrs. Lyle W. HornbeckandTracyH. Ferguson,of Syracuse, N. Y., for the Company.Messrs. Stanley Denlinger,of Akron, Ohio,Hugh BrownandAn-drew Hiznay,both of Syracuse, N. Y., for District 50.Mr. Willard Bliss,of Syracuse, N. Y., for the U. E.Mr. Stephen Estey,of Syracuse, N. Y., for the I. A. M.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by District 50, United Mine Workers ofAmerica, herein called District 50, alleging that a question affectingcommerce had arisen concerning the representation of employees ofRemington Rand, Inc., C Division, -Syracuse, New York, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Peter J. Crotty, TrialExaminer.Said hearing was held at Syracuse, New York, on May 19,1943.The Company, District 50, United Electrical, Radio &,Ma-chine Workers of America, C. I. 0., herein called the U. E., and Inter-national Association of Machinists, A. F. of L.,' herein called theI.A. M., appeared, participated, and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.2The I. A. M. moved to dismiss thepetition herein on the ground that the Company has failed to comply'The Board takes judicial notice of the fact that the I A. M has severed its affiliationwith the American Federation of Labor since the date of the hearing herein.2 The Company made a motion to correct certain errors in the transcript which wasagreed to by all parties herein except the I.A. M.; however,the I.A.M. raised no objectionthereto.The motion is hereby granted and it is ordered that the corrections contained inthe motion be, and the same hereby are, made.51 N. L R. B., No. 4.16 RIWINGTON RAND, INC.17with a previous order of the Board in another proceeding .3TheTrial Examiner referred this motion to the Board.For reasons ap-pearing in Section V,infra,this motion is denied.The Trial Exam-iner's rulings made at the hearing are free from prejudicial error andare hereby affirmed.All parties were afforded opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYRemington Rand, Inc., C Division, a Delaware corporation author-ized to do business in the State of New York, is engaged at its plantlocated at Syracuse, New York, herein called the Syracuse plant, inthe manufacture of war materials.Between April 1942 and April1943, the Company used at its Syracuse plant raw materials valuedat approximately $3,000,000, of which 80 percent represents shipmentsmade to the Company from points outside the State of New York.During the same period the Company produced at its Syracuse plant,finished products valued at approximately $2,000,000, of which ap-proximately 90 percent represents shipments made to points outsidethe State of New York. The Company admits that it is engaged incommerce within the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDDistrict 50, United Mine Workers of America, is a labor organiza-tion admitting to membership employees of the Company.InternationalAssociation ofMachinists is a labor organizationadmitting to membership employees of the Company.United Electrical, Radio R Machine Workers of America is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATION'On or about April 2, 1943, District 50 requested recognition as theexclusive bargaining representative of employees of the Company.The Company refused on the ground that there were competingunions involved, and that there had been prior proceedings beforethe Board. It took the position that the question of the bargainingrepresentative of its employees would have to be determined by theBoard.8Matter ofRemington Rand, Inc , 2N. L. R. B. 626. 18DECISION'S OF ,NATIONAL LABOR RELATIONS BOARDA statement of the Field Examiner, introduced into evidence atthe hearing, indicates that District 50 represents a substantial numberof employees in the unit hereinafter found appropriate.4We find that a question affecting commerce has arisen concern-ing the representation of employees of the Company, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe labor organizations agreed, without objection by the Com-pany, that all production and maintenance employees of the Com-pany at its Syracuse plant, including tool crib attendants, inspectors,stationary engineers, and employees of the packing and shippingdepartments, should be included within the unit, and that timekeep-ers,office and clerical, employees (including outside expediters),plant guards, executives, foremen, supervisors, employees of thedrafting and engineering departments, and nurses should beexcluded.In addition to the above, the U. E. desires to include employeesengaged as inside expediters, weigh clerks and despatcher clerks,whereas District 50 would exclude them.The I. A. M. and the Com-pany make no objection to the inclusion of these employees.Theinside expeditersare employees who perform functions simi-lar to those performed by stock chasers.They are in the productioncontrol department and are assigned to various products of theCompany.Their functions consist of expediting all operationswhich concern the progress of the products to which they are as-signed.In the event of a break-clown due to lack of materials ordamage to a machine, the inside expediters take the necessary stepsto rectify the condition and permit operations to continue.We areof the opinion that the duties of the inside expediters are closely inter-related to those of the production and maintenance employees, andshall include them within the unit hereinafter found appropriate.Theweigh clerksanddespatcher clerksare intimately related tothe production process of the Company.The weigh clerks, who areattached to the production control department, check the count of4 The Field Examiner reported that District 50 submitted 1081 designation cards bearingapparently genuine original signatures;that 673 of these cards bore the names of personsappearing upon the Company's pay i oil of April 25, 1943 ; and that said pay roll con-tanned 2151 employees in the appropriate unitHe further reported that the U E submitted 155 designation cards containing apparentlygenuine original signatures,that 140 of these cards bore} the names of persons appearingupon the above-mentioned pay roll.Said pay roll contains the names of 2540 in the unitclaimed appropriate by the U EThe I A.iiireli es upon the order of the Board inMatter of Remington Rand, Inc.,2 N L. R B 626, as establishing its interest.It submitted no evidence of representationto the Field Examiner.I' RE'MINIGTON RAND' INC.19the pieces completed by operators, enter it upon their time sheets, andclear the records at the production office of the department.Thedespatcher clerks, although their work takes place primarily in theproduction office, check upon the proper sequence of jobs and uponthe correctness of all records concerned therewith.They are alsoresponsible for the in and out movement of orders and materials.The work of both classifications is closely aligned to that of theproduction employees and is an integral part of the productionprocess.We are of the opinion that their work and interests areclosely identified with that of production employees, and shall, there-fore, include them in the unit.'In accordance with the above, we find all production and main-tenance employees of the Company at its Syracuse plant, includingtool crib attendants, inspectors, stationary engineers, employees ofthe packing and shipping departments, inside expediters, weighclerks and despatcher clerks, but excluding timekeepers, office andclerical employees (including outside expediters), plant guards, em-ployees of all drafting and engineering departments, and nurses,and all supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining within themeaningof Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe I. A. M. contended in its motion to dismiss, that no elec-tion should be directed at this time inasmuch as there are now pend-ing contempt proceedings against the Company for failure to com-ply with an order of the Court modifying and enforcing the Board'sdecision in the complaint charge hereinbefore referred to.However,the Board has approved a stipulation in settlement of the contemptproceeding, effectiveMay 15, 1943, and an order has been enteredby the Court on May 20, 1943, pursuant to the settlement.We per-ceive no reason for not conducting an immediate election; theIt.A.M.'smotion is therefore denied.We shall direct that thequestion concerning representation which has arisen-be resolved byan election by secret ballot among the employees in the appropriateunit who were employed during the pay-roll period immediatelypreceding the date of the Direction of Election herein, subject to thelimitations and additions set forth in the Direction.We shall ac-cord the I. A. M. a place on the ballot, in view of its interest asestablished in the prior proceedings.Matter of Auburn Spark Plug Co., Inc,50 N. L R. B. 511540612-44-vol 51-3 20DECISIONSOF NATIONAL LABORRELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Remington Rand,Inc.,C Division, Syracuse, New York, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Third Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill, or on vacation or tem-porarily laid off, and including employees' in the armed'forces of theUnited States who present themselves in person at the polls, butexcluding those employees who have since quit or been dischargedfor cause, to determine whether they desire to be represented by Dis-trict 50, United Mine Workers of America, by International Asso-ciation ofMachinists, or by United Electrical, Radio & MachineWorkers of America, affiliated with the Congress of Industrial Or-ganizations, for the purposes of collective bargaining, or by none ofsaid organizations.